PER CURIAM.
The petition seeking a belated appeal of the corrected judgment and sentence rendered on or about June 24, 2011, in Duval County Circuit Court Case No. 16-2009-CF-001202-AXXX, is granted. Upon issuance of mandate a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. The court notes that the lower tribunal has appointed the Office of Criminal Conflict and Civil Regional Counsel to represent petitioner in the belated appeal authorized by this opinion.
WOLF, HAWKES, and ROBERTS, JJ., concur.